Case: 20-10419     Document: 00515892837          Page: 1    Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 9, 2021
                                   No. 20-10419                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Garmon Coats,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:93-CR-128-1


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          Garmon Coats filed a motion to reduce his sentence under 18 U.S.C.
   § 3582(c)(1)(A)(i) (“Motion”), which the district court denied. We
   AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10419       Document: 00515892837             Page: 2      Date Filed: 06/09/2021




                                        No. 20-10419


                         I. FACTS & PROCEDURAL HISTORY
            In 1994, a jury convicted Coats of one count of bank robbery in
   violation of 18 U.S.C. § 2113(d), three counts of obstructing commerce by
   robbery in violation of 18 U.S.C. § 1951, and three counts of using and
   carrying a firearm during a crime of violence in violation of 18 U.S.C.
   § 924(c). Coats received a total sentence of 802 months.
            In April 2020, after exhausting his administrative remedies, Coats
   filed the Motion pro se, arguing that extraordinary and compelling reasons
   warrant a sentence reduction or commutation of his sentence for two reasons.
   First, because the First Step Act altered (albeit non-retroactively) how
   § 924(c) sentences are consecutively stacked, Pub. L. No. 115-391, § 403, 132
   Stat. 5194, 5221–22 (2018), Coats asserted that his prison sentence would
   have been reduced by 30 years had he been sentenced under the Act. 1
   Second, relying on Apprendi v. New Jersey, 530 U.S. 466 (2000), Coats
   contended that his 262-month prison term for the bank robbery conviction
   was predicated on factual findings that were improperly made by the district
   court.
            The district court denied the Motion, reasoning that Coats had not
   presented extraordinary and compelling reasons for a reduction as described
   in U.S.S.G. § 1B1.13. It added that even “[i]f the court is mistaken and
   movant has spelled out extraordinary and compelling reasons for his early
   release, the court still would not reduce his sentence” because the factors
   listed in 18 U.S.C. § 3553(a) weigh against granting relief.
            Coats timely appealed.



            1
             More specifically, instead of the 540-month mandatory sentence he received for
   the three § 924(c) convictions, he would have received a 180-month sentence.




                                              2
Case: 20-10419      Document: 00515892837           Page: 3    Date Filed: 06/09/2021




                                     No. 20-10419


                            II. STANDARD OF REVIEW
          We review the denial of a § 3582(c)(1)(A)(i) motion for abuse of
   discretion. United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021).
                                  III. DISCUSSION
          “Under § 3582(c)(1)(A)(i), a district court may reduce the
   defendant’s term of imprisonment, after considering the applicable 18 U.S.C.
   § 3553(a) factors, if the court finds that (1) ‘extraordinary and compelling
   reasons warrant such a reduction’ and (2) ‘a reduction is consistent with
   applicable policy statements issued by the Sentencing Commission.’” United
   States v. Okpalobi, 831 F. App’x 715, 715 (5th Cir. 2020) (per curiam) (quoting
   § 3582(c)(1)(A)(i)). This court has previously considered § 1B1.13 an
   applicable policy statement when the prisoner, rather than the Bureau of
   Prisons, moves for relief under § 3582(c)(1)(A)(i). See, e.g., id.; United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          In United States v. Shkambi, this court joined our sister circuits in
   holding that § 1B1.13 does not actually apply to § 3582(c)(1)(A)(i) motions
   brought by the inmate. See 993 F.3d 388, 393 (5th Cir. 2021). And in United
   States v. Cooper, the court remanded a prisoner’s § 3582(c)(1)(A)(i) motion
   in light of Shkambi so that “the district court [could] consider, in the first
   instance, whether the nonretroactive sentencing changes to [the
   defendant’s] § 924(c) convictions, either alone or in conjunction with any
   other applicable considerations, constitute extraordinary and compelling
   reasons for a reduction in sentence.” 996 F.3d 283, 289 (5th Cir. 2021). At
   first glance it might appear that we should remand this case as the court did
   in Cooper since the district court there, like here, incorrectly found itself
   bound by § 1B1.13 when considering whether the First Step Act’s non-
   retroactive modifications to § 924(c) constitute an extraordinary and




                                          3
Case: 20-10419        Document: 00515892837             Page: 4      Date Filed: 06/09/2021




                                        No. 20-10419


   compelling reason justifying a shortened sentence. See id. at 288. 2 But
   remand in Cooper was proper since it was not “a case where, notwithstanding
   the existence of extraordinary and compelling reasons, the district court
   nonetheless determined that § 3553(a)’s sentencing factors militate against a
   sentence reduction.” See id. As noted, this is such a situation.
            Thus, even assuming the post-sentencing legal developments on
   which Coats relies could be considered as extraordinary and compelling
   reasons for a sentence reduction, we must affirm the district court’s denial of
   the Motion unless the lower court “base[d] its decision on an error of law or
   clearly erroneous assessment of the evidence” when applying and balancing
   the § 3553(a) sentencing factors. See Chambliss, 948 F.3d at 693 (citation
   omitted). Coats’s “disagree[ment] with how the district court balanced the
   § 3553(a) factors . . . is not a sufficient ground for reversal.” See id. at 694.
   Nor would be ours. See United States v. Nguyen, 854 F.3d 276, 283 (5th Cir.
   2017).
            The district court considered the § 3553(a) factors and sufficiently
   articulated reasons for denying the Motion, in particular the seriousness of
   Coats’s offenses and the need to protect the public. See Chambliss, 948 F.3d
   at 693–94. Specifically, the district court noted that Coats (1) was tried by a
   jury and convicted on seven counts related to four robberies; (2) “threatened
   to blow [a victim’s] brains out” with a gun during one robbery; (3) shoved a
   “big bore automatic pistol” in another victim’s face during a second robbery;
   (4) did not accept responsibility for his crimes and attempted to flee from
   custody after the verdict was read; (5) oversaw the criminal activity at issue;
   and (6) participated in other serious offenses, including aggravated robbery


            2
            The same could perhaps be said for Coats’s reliance on Apprendi since this court
   has not previously ruled on whether the change in law espoused by that case may be
   considered an extraordinary and compelling reason for a sentence reduction.




                                              4
Case: 20-10419     Document: 00515892837          Page: 5   Date Filed: 06/09/2021




                                   No. 20-10419


   and aggravated kidnapping. We discern no abuse of discretion in the district
   court’s determination that the § 3553(a) factors weighed against a sentence
   reduction. See id. Given this, the district court did not err in denying the
   Motion.
                               IV. CONCLUSION
         For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                        5